DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 11/15/2019. Claims 1-8 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):[AltContent: textbox ((f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. )]
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fabrication module, metrology module, quality control module (claim 1 & dependents).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao ("Tabletop factory to fabricate 3D microstructures: nano manufacturing world", published 1996) in view of Meess (US 20180130376 A1).

Regarding claim 1, Nakao discloses: a system (figs.2-4, gives overview of a human-scaled tabletop manufacturing system) comprising:
a fabrication module configured to enable creation of a small tech device or structure or to enable demonstration of a small tech process (fig.2: nano-etching, manipulator, micro-tools, etc. for fabrication or demonstration of a fabrication process);
a metrology module configured to allow measuring, testing or characterizing a property of said small tech device, structure or process (fig.5: “measurement of positions”; figs.7-10 metrics of scale of the small tech device provided by the scanning electron microscope (e.g., “429 nanometers”, etc.), thermal deformation sensor (p.4)); and
wherein said portable system is used for a design and assembly of a prototype tool (figs. 7-10, p.63: construction of various prototype objects including a recording magnetic head) with all the functionalities or a subset of functionalities present in a master tool used in a small tech factory (p.63: the magnetic head constitutes a functional prototype for use in a small tech factory).
Nakao does not expressly disclose: wherein the system is portable, wherein the system comprises  a quality control module configured to validate results from said metrology module against a set of expected results measured independently.
Meess discloses: wherein the system is portable (0072), wherein the system comprises  a quality control module configured to validate results from said metrology module against a set of expected results measured independently (0088-89: providing visual cues such as alarms and warnings based on deviation, hence, providing validation against set of expected results based on independent measurements).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the system of Nakao by incorporating the validation and portability technique of Meess. Both concern the art of fabrication and manufacturing aids, and the incorporation would have improved the convenience and reduce user error of the system by, according to Meess, increasing flexibility for installation and user (0072), warn and alert users of potential errors (0088).

Regarding claim 2, Nakao modified by Meess discloses the system of claim 1, as described above. Nakao further discloses: wherein said subset of functionalities is optimized for one of the following: household safety, portability and performance (p.63: optimizing the magnetic head for performance, e.g., low friction, circuit integration, etc., and portability, e.g., small size).

Regarding claim 3, Nakao modified by Meess discloses the system of claim 2, as described above. Meess further discloses: wherein a difference in functionalities between said prototype and said master tool is compensated by one of the following: software models and interactive tools (Meess fig.22, 0105-110: using augmented reality software tools to visualize differences in the current prototype and desired master object).

Regarding claim 4, Nakao modified by Meess discloses the system of claim 3, as described above. Meess further discloses: wherein said interactive tools comprise one of the following: virtual reality, mixed reality, and augmented reality (fig.22, 0105-110).

Regarding claim 5, Nakao modified by Meess discloses the system of claim 1, as described above. Nakao further discloses: wherein said portable system is designed with a set of learning outcome objectives (p.63: designing system to evaluate feasibility, applicability to various tasks, etc.).

Regarding claim 6, Nakao modified by Meess discloses the system of claim 5, as described above. Nakao further discloses: wherein said set of learning outcome objectives is based on objectives used in engineering laboratories (p.63: feasibility and prototype characteristic evaluations are engineering lab objectives).

Regarding claim 7, Nakao modified by Meess discloses the system of claim 6, as described above. Meess further discloses: wherein any differences between said set of learning outcome objectives and said objectives used in engineering laboratories are compensated by interactive tools (fig.22, 0105-110: visualizing differences between the current prototype and the desired engineering lab outcome via augmented reality software tools).

Regarding claim 8, Nakao modified by Meess discloses the system of claim 7, as described above. Meess further discloses: wherein said interactive tools comprise one of the following: virtual reality, augmented reality, mixed reality, multimedia and video tutorials (fig.22, 0105-110).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaoka ("MiragePrinter: Interactive Fabrication on a 3D Printer with a Mid-air Display", published 2016) discloses using AR to guide a user during additive manufacturing. Li ("Distributed VR-driven collaborative support for modelling 3D silicon micro components", published 2004) discloses use of AR in microstructure fabrication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Primary Examiner, Art Unit 2143)]